EXHIBIT A
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
FILED: NEW YORK COUNTY CLERK 10/31/2017
                             07/28/2017 03:30
                                        08:16 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 19
                5                                  RECEIVED NYSCEF: 10/31/2017
                                                                    07/28/2017
